UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8403


GARRIS S. MCFADDEN,

                  Plaintiff - Appellant,

             v.

OFFICER HOGAN, #1471; AA COUNTY LEGAL DEPARTMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-02627-CCB)


Submitted:    March 17, 2009                 Decided:   March 24, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garris S. McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Garris S. McFadden appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     McFadden v. Hogan, No. 1:08-cv-02627-CCB (D. Md. Oct.

24, 2008).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2